Orders appealed from modified by providing that all road construction work except between stations 195+60 and 198+60 is not to be regarded as part of the grade crossing elimination and is not to lie considered as approaches to the bridge, and as thus modified affirmed, without costs, on the authority of Matter of Elimination of Grade Crossing of the Wicopee-Beekman County Highway, etc. (231 App. Div. 748; affd., 259 N. Y. 639). Hill, P. J., Rhodes and Heffernan, JJ., concur; Crapser and Bliss, JJ., dissent and vote to affirm the orders.